Order entered October 19, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01218-CR

                            ERICH KIRCHMANN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. WX15-90031-J

                                         ORDER
                 Before Chief Justice Wright and Justices Lang and Brown

      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandate in this appeal INSTANTER.


                                                   /s/   ADA BROWN
                                                         JUSTICE